                                           Case 3:19-cv-05287-SK Document 68 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DG3 GROUP (HOLDINGS) LTD.,                       Case No. 19-cv-05287-SK
                                   8                   Plaintiff,
                                                                                          ORDER TO SHOW CAUSE
                                   9             v.                                       REGARDING DISPOSITIVE MOTION
                                  10     LOB.COM, INC.,
                                                                                          Regarding Docket No. 66
                                  11                   Defendant.

                                  12          On July 27, 2020, the Court amended the case schedule in this case and set the last day to
Northern District of California
 United States District Court




                                  13   hear dispositive motions for September 13, 2021. (Dkt. No. 50.) Without a Court order extending

                                  14   the deadline, Lob.com, Inc. filed a motion for partial summary judgment and noticed it to be heard

                                  15   on September 20, 2021, a week after the deadline. (Dkt. No. 66.) Therefore, the Court ORDERS

                                  16   Lob.com to show cause (“OSC”) in writing by no later than August 16, 2021, why the Court

                                  17   should not strike its motion for partial summary judgment.

                                  18          This Order does not affect the current briefing schedule. DG3 Group (Holdings) Ltd. and

                                  19   DG3 North America Inc.’s opposition remains due by August 16, 2021.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 10, 2021

                                  22                                                  ______________________________________
                                                                                      SALLIE KIM
                                  23                                                  United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
